Case 2:19-cv-00098-Z Document 7 Filed 10/23/20 Pageiof2 PagelD 73
U.S. DISTRICT COURT

 

 

 

 

 

 

 

 

NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS 3
AMARILLO DIVISION OCT 23 ad
LONE STAR BANK OF WEST TEXAS, § CLERK, U.S. DISTRICT COURT
§ 8 Ase
Plaintiff, § Deputy
§
v. § 2:19-CV-098-Z
§ (Adversary No. 18-2007-RLJ)
RABO AGSERVICES, INC., §
§
Defendant. §
ORDER

Before the Court is the Report and Recommendation of Bankruptcy Judge Robert Jones
(ECF No. 3). On May 5, 2019, Senior Judge Sidney Fitzwater ordered the bankruptcy court to
prepare a report in response to Defendant Rabo’s Motion for Withdrawal of Reference (ECF
No. 1). The bankruptcy court entered its report on June 26, 2019. No objections were filed by
either party. On August 1, 2019, all cases in the Amarillo Division were reassigned to the
undersigned. After reviewing the report, the Court agrees its findings are correct and therefore
ADOPTS the report and recommendation and withdraws the reference effective upon the
bankruptcy judge’s certification that this case is ready for trial. Furthermore, the bankruptcy court
shall hear all pretrial matters and submit dispositive motions to this Court with a report and
recommendation!

The standard for when a district court may withdraw the reference to a bankruptcy court is
governed by 28 U.S.C. § 157. This Court may withdraw a referred proceeding “for cause shown.”

Id. § 157(d). The timely demand for a jury trial constitutes good cause. Jn re Clay, 35 F.3d 190,

 

' The Court is aware two such reports and recommendations are currently pending. The Court will rule on those reports
shortly. The Court commends the bankruptcy judge for managing this case during the pretrial phase and for presiding
over extensive discovery between the parties while patiently awaiting this Court’s decision.

 
Case 2:19-cv-00098-Z Document 7 Filed 10/23/20 Page 2of2 PagelD 74

196 (Sth Cir. 1994). Only if all parties consent may a bankruptcy judge conduct a jury trial
regarding non-core proceedings. Jd. § 157(c)(2). In its report, the bankruptcy court carefully
analyzed the claims asserted by Plaintiff Lone Star and concluded they were non-core claims.
Additionally, the bankruptcy court found Defendant Rabo (1) was entitled to a jury trial, (2) had
demanded a jury trial, (3) had not waived its right to a jury trial, and (4) had not consented to a
jury trial held in the bankruptcy court. Accordingly, withdrawal of the reference is appropriate.

The bankruptcy court also recommended the withdrawal should be deferred until it had
certified the case was ready for trial. See N.D. Tex. L.B.R. 5011-1(a)(8)(C). The Court agrees
because the bankruptcy court has extensive familiarity and knowledge with this case.

Accordingly, the Court ADOPTS the Report and Recommendation (ECF No. 3) in its
entirety. It is hereby ORDERED that the reference be withdrawn upon the bankruptcy court’s
certification that this case is ready for trial. The bankruptcy court shall continue to hear all pretrial
matters and submit dispositive motions to this Court with a recommended disposition.

SO ORDERED.

October w 2020. _ Wr ganar —

HEW J. KACSMARYK
ED STATES DISTRICT JUDGE
